16 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Bobbietter J. LACKLAND, on Behalf of THE ESTATE OF Lewis andLucendia HARPER (Deceased), Plaintiff-Appellant,v.CITY OF MEMPHIS;  Department of Housing Improvement andCommunity Development;  City of Memphis Board ofDirectors, Defendants-Appellees.
No. 93-5435.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1993.

1
Before:  JONES and SUHRHEINRICH, Circuit Judges, and MCKEAGUE, District Judge.*

ORDER

2
Bobbietter J. Lackland, on behalf of the estate of Lewis and Lucendia Harper, appeals a district court judgment dismissing her civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Lackland sued the City of Memphis, Tennessee, and two city agencies on behalf of the estate of her deceased parents, contending that the defendants improperly ordered the condemnation and destruction of her parents' home and other personal property.  A magistrate judge ordered Lackland to file an amended complaint within twenty days so as to cure various defects in the complaint.  She was warned that failure to file an amendment would result in the dismissal of the case.  Lackland did not file an amended complaint.  Subsequently, the district court dismissed the case.


4
In her timely appeal, Lackland seeks reversal of the district court's judgment so she can amend her complaint.


5
We review the district court's judgment under the abuse of discretion standard.   Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir.1991).  Although pro se litigants may be entitled to some latitude when dealing with sophisticated legal issues, there is no cause for extending this margin to straightforward procedural requirements that a lay person can comprehend as easily as an attorney.   Id. at 110.  Lackland was well aware of the district court's order and deadlines for her to amend her complaint.  She has offered no persuasive reason why she did not comply with the district court's order.  Therefore, the district court did not abuse its discretion in dismissing Lackland's Sec. 1983 complaint.  It is additionally noted that Lackland's claim does not even appear to be ripe for review as it does not appear that she has pursued her state court remedies to a final decision.   See Williamson County Regional Planning Comm'n v. Hamilton Bank, 473 U.S. 172, 186-97 (1985).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable David W. McKeague, U.S. District Judge for the Western District of Michigan, sitting by designation